

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of February 1, 2008 (this “Agreement”), by and
between NEW MOTION, INC., a Delaware corporation (the “Company”), and BURTON
KATZ (“Executive”).


WITNESSETH:


WHEREAS, the Company desires to employ Executive on the terms and subject to the
conditions hereinafter set forth, and Executive desires so to be employed.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:


1. Offices and Duties. During the Term (as hereinafter defined), Executive shall
serve as the Chief Executive Officer of the Company and shall have such duties
and responsibilities that are commensurate with such position and such other
duties and responsibilities as are from time to time assigned to the Executive
by the Company’s board of directors. The Company’s board of directors may elect
or designate Executive to serve in such other corporate offices of the Company
or a subsidiary or affiliate of the Company as the Company’s board of directors
from time to time may reasonably deem necessary, proper or advisable and as the
Executive shall accept. Executive hereby agrees that throughout the Term he
shall faithfully, diligently and to the best of his ability, in furtherance of
the business of the Company, perform the duties assigned to him or incidental to
the offices assumed by him pursuant to this Section. Executive shall devote all
of his business time and attention to the business and affairs of the Company
and the performance of Executive’s duties and responsibilities hereunder.
Executive may engage or participate in such other activities incidental to any
other full-time employment or occupation as do not interfere or conflict with,
or compromise his ability to perform, his duties hereunder, and do not create a
potential business conflict, and with respect to which the Company’s board of
directors has expressly consented and approved in advance in writing. Executive
shall at all times be subject to the supervision, direction and control of the
Company’s board of directors, and observe and comply with such rules,
regulations, policies and practices as the Company’s board of directors may from
time to time establish. Executive shall report to the Company’s board of
directors. The Executive represents and warrants to the Company that the
Executive has the legal right to enter into this Agreement and to perform all of
the obligations on the Executive’s part to be performed hereunder in accordance
with its terms and that the Executive is not a party to any agreement or
understanding, written or oral, which could prevent the Executive from entering
into this Agreement or performing all of the Executive’s obligations hereunder.
 

--------------------------------------------------------------------------------


 
2. Term. The employment of Executive hereunder shall commence on the date hereof
(the “Commencement Date”) and continue for a term ending on the third (3rd)
anniversary of the last day of the calendar month in which such commencement
date occurs, subject to earlier termination upon the terms and conditions
provided elsewhere herein (the “Term”); provided, however, that this Agreement
shall become effective only upon consummation of the merger contemplated by that
certain Agreement and Plan of Merger dated as of September 26, 2007, by and
among, the Company, Traffix, Inc. and a wholly-owned subsidiary of the Company.
As used herein, “Termination Date” means the last day of the Term. Subject to
the provisions of Section 18 hereof, the Executive shall be an “at-will”
employee of the Company such that the Company may terminate the Executive’s
employment with the Company and the Term upon advance written notice at any time
and for any reason (or no reason).


3. Compensation.


(a) As compensation for Executive’s services hereunder, the Company shall pay to
Executive during the Term an annual salary (the “Base Salary”), which shall
initially be equal to Four Hundred Twenty Five Thousand Dollars ($425,000.00),
payable in accordance with the ordinary payroll practices of the Company. The
Base Salary shall be subject to increase at the end of each year of the Term at
the sole and complete discretion of the Company’s board of directors.


(b) As additional compensation for Executive’s services hereunder, upon the
execution of this Agreement all options to purchase equity securities of the
Company held by Executive at the time of such execution (other than stock
options to purchase 81,250 shares of Common Stock issued to Executive in
February 2007 and stock options issued to Executive pursuant to Section 4
hereof, which shall vest or continue to vest pursuant to their terms) shall
automatically vest.


(c) Executive may also receive an annual bonus for each calendar year during the
Term if the Company’s business operations meet or exceed certain financial
performance standards to be determined by the Company’s board of directors in
accordance with this Section, and as part of an annual incentive plan to be
submitted for approval by the stockholders of the Company. No later than the end
of the first calendar quarter of each calendar year, the Company’s board of
directors (or the compensation committed thereof) shall adopt and approve: (i)
financial goals (the “Goals”) for the Company with respect to such calendar
year; and (ii) the bonus targets and other performance standards (collectively,
the “Bonus Matrix”) to be used to determine Executive’s annual bonus for such
calendar year. The Company shall deliver the Goals and the Bonus Matrix to
Executive promptly after their adoption and approval by the board of directors
(or the compensation committed thereof). The Goals and the Bonus Matrix for the
calendar year ending December 31, 2008 are attached hereto as Exhibit A. Any
amounts payable under this Section shall be calculated using the results
reported in the Company’s audited financial statements for the applicable fiscal
year and shall be payable the later of (A) within ninety (90) days after the end
of the applicable fiscal year or (B) completion of the Company’s audited
financial statements for such year. Until approval of this Agreement by the
Company’s stockholders, in no event shall the amount payable to Executive under
this Section in any fiscal year of the Company exceed an amount, which, when
added to all other compensation (as such term is used in Section 162(m) of the
Code) paid to Executive in such fiscal year results in the total of such
compensation for such fiscal year to exceed One Million Dollars ($1,000,000).
 

--------------------------------------------------------------------------------


 
(d) The Company shall use its commercially reasonable efforts to procure
medical, hospitalization, dental and disability insurance (in the case of
disability insurance, providing for $15,000 coverage per month) for the benefit
of executive and his wife and children, and the Company shall pay all premiums
and any other costs or expenses incurred to maintain such policies in effect
during the Term, or as provided under Section 18, all consistent with the
Company’s established practices and policies. As an alternative to procuring
such policies, the Company may authorize Executive to procure such policies, and
the Company shall reimburse Executive for the reasonable costs incurred by him
in connection with the procurement of such policies.


(e) The Company shall use commercially reasonable efforts to procure a term
policy of life insurance on the life of Executive with a death benefit of at
least Five Million Dollars ($5,000,000) for a beneficiary or beneficiaries to be
designated by Executive, and the Company shall pay all premiums and any other
ordinary costs or expenses incident to maintaining such policy in effect during
the Term, or as provided under Section 18. In connection with the procurement of
such policy, Executive shall, at such time or times and at such place or places
as the Company may reasonably direct, submit himself to such physical
examinations and execute and deliver such documents as the Company may deem
necessary or appropriate. As an alternative to procuring such policy, the
Company may authorize Executive to procure such policy, and the Company shall
reimburse Executive for the reasonable costs incurred by him in connection with
the procurement of such policy. Upon the expiration or termination of the Term
and until the earlier of the second anniversary of a termination by Executive
for “good reason” under Section 16 or by the Company other than for “cause”
under Section 15, Executive shall have the right to maintain such policy at
Executive’s cost and expense.


(f) In addition to his Base Salary and other compensation provided herein,
during the Term Executive shall be entitled to participate, to the extent he is
eligible under the terms and conditions thereof, in any stock, stock option or
other equity participation plan and any profit-sharing, pension, retirement,
insurance, medical service or other employee benefit plan generally available to
the executive officers of the Company, and to receive any other benefits or
perquisites generally available to the executive officers of the Company
pursuant to any employment policy or practice, which may be in effect from time
to time during the Term. The Company shall be under no obligation hereunder to
institute or to continue any such employee benefit plan or employment policy or
practice.


(g) [RESERVED]


(h) During the Term, Executive shall not be entitled to additional compensation
for serving in any office of the Company (or any subsidiary thereof) to which he
is elected or appointed.
 

--------------------------------------------------------------------------------


 
4. Stock Options.


(a) On the Commencement Date, the Company shall grant to Executive an option
(the “Option”) to acquire Three Hundred Thousand (300,000) shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the terms and conditions of the Company’s Stock Option Plan and the Stock
Option Agreement substantially in the form annexed to this Agreement as Exhibit
B (the “Stock Option Agreement”). As a condition to receiving the Option,
Executive shall execute and deliver to the Company the Stock Option Agreement.
As provided in the Stock Option Agreement, the Option shall be exercisable at an
exercise price equal to the average closing price of the Common Stock reported
for the ten (10) trading days immediately preceding the Commencement Date, at
any time during the ten (10) year period following the Commencement Date.
Additionally, as provided in the Stock Option Agreement, the Option shall be
subject to the following vesting schedule:


(i) the Option shall first vest, with respect One Hundred Thousand (100,000)
shares of Common Stock, on the first (1st) anniversary of the Commencement Date;


(ii) thereafter, the Option shall next vest, with respect to Eight Thousand
Three Hundred Forty One (8,341) shares of Common Stock, on the last day of the
calendar month immediately following the first (1st) anniversary of the
Commencement Date (such vesting date, the “Second Vesting Date”); and


(iii) thereafter, the Option shall next vest, with respect to the remaining One
Hundred Ninety One Thousand Six Hundred Fifty Nine (191,659) shares of Common
Stock underlying the Option, in twenty three (23) equal installments of Eight
Thousand Three Hundred Thirty Three (8,333) shares each on the last day of each
calendar month during the period of twenty three (23) consecutive months
commencing after the Second Vesting Date.


(b) As provided in the Stock Option Agreement, except (as provided herein) in
the event of a termination of the Executive’s employment by the Company without
“cause” (as such term is used in Section 15 hereof) and except in the event of a
termination of the Executive’s employment by Executive for “good reason” (as
contemplated under Section 16 hereof), any portion of the Option that remains
unvested at the time of termination of Executive’s employment (and/or upon
termination or expiration of the Term) (the “Unvested Portion”) shall be
extinguished and cancelled and Executive shall have no rights or benefits
whatsoever with respect to the Unvested Portion. Executive represents and
warrants that he is acquiring the Option and the shares of Common Stock issuable
upon exercise thereof for investment purposes only, and not with a view to
distribution thereof. Executive is aware that the Option and such shares may not
be registered under the federal or any state securities laws and that, in
addition to the other restrictions, the Option and such shares issuable upon
exercise thereof will not be able to be transferred unless an exemption from
registration is available or the option or such shares become registered.
 

--------------------------------------------------------------------------------


 
5. Restricted Stock.


(a) On the Commencement Date, the Company shall issue to Executive Two Hundred
Seventy Five Thousand (275,000) shares of Common Stock (the “Restricted
Shares”), pursuant to the terms of a Restricted Stock Purchase Agreement in a
form acceptable to the Company (the “Restricted Stock Purchase Agreement”).
Executive shall execute and deliver to the Company the Restricted Stock Purchase
Agreement as a condition to the Company’s obligation to issue the Restricted
Shares. The Restricted Shares shall be subject to forfeiture under the terms of
the Restricted Stock Purchase Agreement. The Restricted Shares shall be subject
to vesting as provided in the Restricted Stock Purchase Agreement, in accordance
with and subject to the following vesting schedule:


(i) the first One Hundred Thousand (100,000) Restricted Shares shall vest after
the closing of trading on the date that the average per share trading price of
the Common Stock during any period of ten (10) consecutive trading days
(following the Commencement Date) equals or exceeds the greater of (a) Fifteen
Dollars ($15) or (b) One Hundred Fifty Percent (150%) of the per share trading
price of the Common Stock on the Commencement Date. The per share trading price
of the Common Stock that causes such Restricted Shares to vest shall be referred
to herein as the “First Vesting Price”.


(ii)  the remaining One Hundred Seventy Five Thousand (175,000) Restricted
Shares shall vest after the closing of trading on the date that the average per
share trading price of the Common Stock during any period of ten (10)
consecutive trading days equals or exceeds the greater of (a) Twenty Dollars
($20) or (b) One Hundred Thirty Three and One-Third Percent (133 1/3%) of the
First Vesting Price.


(b) As provided in the Restricted Stock Purchase Agreement, except (as provided
herein) in the event of a termination of the Executive’s employment by the
Company without “cause” (as such term is used in Section 15 hereof) and except
in the event of a termination of the Executive’s employment by Executive for
“good reason” (as contemplated under Section 16 hereof), any and all of the
Restricted Shares that remain unvested at the time of termination of Executive’s
employment (and/or upon termination or expiration of the Term) (the “Unvested
Restricted Stock Portion”) shall be subject to forfeiture and Executive’s entire
ownership interest in to the Unvested Restricted Stock Portion shall be
forfeited, extinguished and cancelled and Executive shall have no rights or
interest in the Unvested Restricted Stock Portion. Subject to the terms of the
Restricted Stock Purchase Agreement, the Company may issue stock certificates or
otherwise evidence the Executive’s interest in the Restricted Shares by using a
book entry account, and may maintain physical possession or custody of such
stock certificates until such time as the Restricted Shares are vested in
accordance with this Section, and may place a legend on the stock certificate(s)
restricting the transferability of such certificates and referring to the terms
and conditions (including forfeiture) of this Agreement. Executive represents
and warrants that he is acquiring the Restricted Shares for investment purposes
only, and not with a view to distribution thereof. Executive is aware that the
Restricted Shares may not be registered under the federal or any state
securities laws and that, in addition to the other restrictions on the
Restricted Shares, the Restricted Shares will not be able to be transferred
unless an exemption from registration is available or the Restricted Shares
become registered.
 

--------------------------------------------------------------------------------


 
(c) If the Company’s stockholders adopt a restricted share plan, the Restricted
Shares shall be deemed issued in accordance therewith and subject thereto.


6. Long Term Performance Unit Plan. Promptly after the Commencement Date, the
Company shall establish and maintain a long-term executive compensation plan
(the “LTEC Plan”) for the benefit of Executive and other senior executives of
the Company. LTEC Plan shall provide for the payment of additional compensation
to Executive based upon the Company’s achievement of certain performance
standards to be determined by the Company’s board of directors. Such performance
standards shall be based upon a three to five year strategic plan for the
Company. In addition, the terms of the LTEC Plan shall include the nature of the
compensation to be awarded, the number of units to be awarded and vesting.


7. Expense Allowance. The Company shall pay directly, or advance funds to
Executive or reimburse Executive for, all out-of-pocket expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
the business of the Company, in each case subject to and in accordance with the
Company’s standard policies (including, without limitation, expense verification
policies) regarding the reimbursement of business expenses, as in effect from
time to time. Without limiting the foregoing, the Company shall reimburse
Executive for the reasonable legal costs incurred by him (up to a maximum of Ten
Thousand Dollars ($10,000)) in connection with the preparation and execution of
this Agreement.


8. Location; Office. Except for routine travel and temporary accommodation
reasonably required to perform his services hereunder, Executive shall not be
required to perform his services hereunder at any location other than the office
of the Company located in Pearl River, New York, or, if relocated, at a location
within a distance of fifty (50) miles from its location in Pearl River, New
York, or at such other office, including the Company’s Irvine, California
office, or site to which Executive may, in his sole discretion, consent; nor
shall he be required to relocate his principal residence to, or otherwise to
reside at, any location specified by the Company. The Company shall provide
Executive with suitable office space, furnishings and equipment, secretarial and
clerical services and such other facilities and office support as are
commensurate with the position of Executive, in all cases consistent with and
subject to the practices of the Company.
 

--------------------------------------------------------------------------------


 
9. Vacation. Executive shall be entitled to four (4) weeks paid vacation during
each year of his employment hereunder (as pro rated for partial years), such
vacation to be taken at such time or times as shall be agreed upon by Executive
and the Company with due regard to the needs of the Company. Vacation time shall
be cumulative from year to year, except that Executive shall not be entitled to
take more than six (6) weeks vacation during any period of twelve (12)
consecutive months during the Term; and provided further that at no time shall
Executive be entitled to accrue more than six (6) weeks of vacation time under
this Agreement; and provided further that the rights of Executive to vacation
shall be otherwise subject to the Company’s policies on vacation as in effect
from time to time.


10. Key-Man Insurance. The Company shall have the right from time to time to
purchase, increase, modify or terminate insurance policies on the life of
Executive for the benefit of the Company in such amounts as the Company may
determine in its sole discretion. In connection therewith, Executive shall, at
such time or times and at such place or places as the Company may reasonably
direct, submit himself to such physical examinations and execute and deliver
such documents as the Company may deem necessary or appropriate.


11. Ancillary Agreements. As a material inducement to the Company for entering
into this Agreement and as a condition to the obligations of the Company
hereunder, Executive is hereby executing and delivering that each of the
following: (a) that certain Non-Competition, Non-Solicitation and Proprietary
Information Agreement dated of even date herewith, by and between Executive and
the Company in the form of Exhibit C attached hereto (the “Non-Competition
Agreement”), and (b) that certain General Release date of even date herewith, by
and between Executive and the Company in the form of Exhibit D attached hereto
(together with the Non-Competition Agreement, the “Ancillary Agreements”). Each
of the Company and Executive hereby agrees and acknowledges that the rights and
obligations of the parties under the Non-Competition Agreement and the terms and
provisions thereof are an integral part of this Agreement and hereby are
incorporated in this Agreement as if fully set forth herein. Without limiting
any other rights that the Company may have, if Executive breaches any provision
of the Non-Competition Agreement, any right that Executive may have to receive
any compensation or payments from the Company hereunder shall be forfeited by
Executive and extinguished in all respects.


12. [RESERVED] 


13. [RESERVED]


14. Termination of Employment. Executive’s employment and the Term will
terminate on the first of the following to occur:


(a) Automatically upon Executive’s death.


(b) Upon written notice by the Company to Executive of termination due to
Disability (as defined below). For the purposes of this Agreement, “Disability”
shall mean a condition that entitles Executive to benefits under an applicable
Company long-term disability plan or, if no such plan exists, a physical or
mental disability which, in the reasonable judgment of the Company’s board of
directors, is likely to render Executive unable to perform his duties and
obligations under this Agreement for 180 days in any 12-month period.
 

--------------------------------------------------------------------------------


 
(c) Upon written notice by the Company to the Executive of a termination for
“cause” under Section 15 of this Agreement.


(d) Upon termination for “good reason” under Section 16 of this Agreement.


(e) Upon written notice by the Company to the Executive of an involuntary
termination without “cause”, other than for death or Disability.


(f) Upon “voluntary termination” by Executive under Section 17 of this
Agreement.


15. Termination for Cause.


(a) In addition to any other rights or remedies provided by law or in this
Agreement, the Company may terminate Executive’s employment under this Agreement
for “cause” if:


(i) Executive is convicted of, or enters a plea of guilty or nolo contendere to,
a felony offense (unless, in the case of a conviction, the conviction shall have
been reversed on appeal); or


(ii) the Company’s board of directors determines that Executive has:


(A) committed fraud against, or embezzled or misappropriated funds or other
assets of, the Company (or any subsidiary thereof);


(B) violated, or caused the Company (or any subsidiary thereof) or any officer,
employee or other agent thereof, or any other person to violate, any material
law, regulation or ordinance or, repeatedly violated, or caused the Company (or
any subsidiary thereof) or any officer, employee or other agent thereof, or any
other person to violate, any material rule, regulation, policy or practice
established by the Company’s board of directors;


(C) willfully, or because of gross or persistent negligence, (A) failed to
properly perform his duties hereunder or (B) acted in a manner detrimental to,
or adverse to the interests of, the Company, and such failure or action has
caused, or is likely to cause, the Company (or any subsidiary thereof) to suffer
or incur casualty, loss, penalty, expense or other liability or cost;
 

--------------------------------------------------------------------------------


 
(D) violated, or failed to perform or satisfy any material covenant, condition
or obligation required to be performed or satisfied by Executive; or


(E) habitually used illegal drugs or consumed alcohol and such consumption has
caused material damage to the Company.


(b) The Company may effect such termination for cause by giving Executive
written notice to such effect, setting forth in reasonable detail the factual
basis for such termination (the “Cause Notice”); provided, however, that
Executive may avoid such termination if the termination is based on any
occurrence, act or event described in clauses (A) to (E) of paragraph (ii) of
Section 15(a) (each, a “For Cause Event”), if the matters giving rise to such
termination (including without limitation, any breach or violation by Executive)
are remedied or cured, if capable of remedy or cure, within 30 days after
receipt of the Cause Notice (“30-Day Executive Cure Period”). For the avoidance
of doubt, Executive’s employment hereunder and the Term shall be terminated
immediately upon delivery of the Cause Notice if Executive’s employment is being
terminated due to the occurrence, act or event described in paragraph (i) of
Section 15(a), and Executive’s employment hereunder and the Term shall be
terminated immediately upon expiration of the 30-Day Executive Cure Period if
Executive’s employment is terminated due to the occurrence, act or events
described in clauses (A) to (E) of paragraph (ii) of Section 15(a) (assuming the
matters, violations or conditions giving rise to such termination are capable of
being cured or remedied, provided that if they are incapable of being so cured
or remedied, then such termination shall be immediate upon delivery of the Cause
Notice).


(c) In making any determination pursuant to paragraph (ii) of Section 15(a)
based on or due to any For Cause Event, the board of directors may take into
account each and all of the following:


(i) if Executive is made a party to, or target of, any Proceeding arising under
or relating to any For Cause Event, Executive’s failure to defend against such
Proceeding or to answer any complaint filed against him therein, or to deny any
claim, charge, averment, or allegation thereof asserting or based upon the
occurrence of a For Cause Event;


(ii) any judgment, award, order, decree or other adjudication or ruling in any
such Proceeding finding or based upon the occurrence of a For Cause Event (that
is not reversed or vacated on appeal); or


(iii) any settlement or compromise of, or consent decree issued in, any such
Proceeding in which Executive expressly admits the occurrence of a For Cause
Event; provided that the Company’s board of directors shall not be required to
treat any of the foregoing as dispositive or giving rise to an irrebuttable
presumption of the occurrence of such For Cause Event; and provided further that
the Company's board of directors may rely on any other factor or event as
convincing evidence of the occurrence of a For Cause Event.
 

--------------------------------------------------------------------------------


 
(d) In determining and assessing the detrimental effect of any For Cause Event
on the Company and whether such For Cause Event warrants the termination of
Executive’s employment hereunder, the Company's board of directors may take into
account each and all of the following:


(i) whether the Company's Board of Directors directed or authorized Executive to
take, or to omit to take, any action involved in such For Cause Event, or
approved, consented to or acquiesced in his taking or omitting to take such
action;


(ii) any award of damages, penalty or other sanction, remedy or relief granted
or imposed in any Proceeding based upon or relating to such For Cause Event, and
whether such sanction, remedy or relief is sufficient to recompense the Company
or any other injured person, or to prevent or to deter the recurrence of such
For Cause Event;


(iii) whether any lesser sanction would be appropriate and effective; and


(iv) any adverse effect that the loss of Executive's services would have, or be
reasonably likely to have, upon the Company.


Nothing contained in this Section 15 shall be construed in any way to limit or
restrict the right and ability of the board of directors of the Company to
consider or base its determination on any other factors that the board of
directors deems to be relevant in connection with any determination or
assessment under this Section 15.


16. Termination by Executive for Good Reason.


(a) In addition to any other rights or remedies provided by law or in this
Agreement, Executive may terminate his employment hereunder for “good reason” if
(A) the Company violates, or fails to perform or satisfy any material covenant,
condition or obligation required to be performed or satisfied by it hereunder,
(B) as a result of any action or failure to act by the Company, there is a
material adverse change in the nature or scope of the duties, obligations,
rights or powers of Executive’s employment (including any such material adverse
change resulting from a Change of Control, as hereinafter defined), or (C) the
Company moves its headquarters more than fifty (50) miles from its location in
Pearl River, New York, in each case subject to the terms set forth in this
Section 16.


(b) Executive may effect such termination for good reason by giving the Company
written notice to such effect, setting forth in reasonable detail the factual
basis for such termination (the “Good Reason Notice”); provided, however, that
the Company may avoid such termination, if the matters giving rise to such
termination (including without limitation, any breach or violation by the
Company) are remedied or cured, within 30 days after receipt of the Good Reason
Notice (“30-Day Company Cure Period”). For the avoidance of doubt, Executive’s
employment hereunder and the Term shall be terminated immediately upon
expiration of the 30-Day Company Cure Period in the case of a termination for
“good reason” under this Section 16.
 

--------------------------------------------------------------------------------


 
17. Voluntary Termination by Executive. In addition to any other rights or
remedies provided by law or in this Agreement, Executive may terminate his
employment hereunder at any time by giving the Company written notice to such
effect at least ninety (90) days prior to the date of termination set forth
therein, such termination to be irrevocable upon receipt of such notice by the
Company.


For the avoidance of doubt, the termination by Executive of his employment
hereunder for “good reason” pursuant to Section 16 of this Agreement shall not
constitute or be deemed to constitute for any purpose a "voluntary termination"
of his employment under this Section 17.


18. Compensation and Benefits upon Termination.


(a) If Executive’s employment is terminated as a result of his death or
Disability, the Company will pay or provide to Executive any (i) Accrued
Benefits (as hereinafter defined) and (ii) a sum equal to a prorated portion of
the annual bonus to which Executive would have been entitled if his employment
had continued until the end of the employment year in which his death or
disability occurred (the “Pro Rated Bonus Amount”). For the purposes of this
Agreement, “Accrued Benefits” means: 1) any unpaid Base Salary through the date
of termination; (2) reimbursement for any unreimbursed expenses incurred through
the date of termination; (3) any unused vacation time accrued (through the date
of termination) in accordance with Company policy; and (4) any other payments,
benefits or fringe benefits to which the Executive may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program or
this Agreement, in all cases only through the date of termination (collectively
items (1) through (4) shall be hereafter referred to as “Accrued Benefits”). The
Pro Rated Bonus Amount shall be calculated by multiplying the total amount of
the corresponding annual bonus by a fraction, the numerator of which is the
number of days served by Executive during such employment year, and the
denominator shall be three hundred sixty five (365) days.


(b) If Executive’s employment is terminated for cause under Section 15, or if
Executive’s employment is terminated by Executive voluntarily under Section 17
or voluntarily other than for good reason pursuant to Section 16 hereof, the
Company will pay or provide to Executive any Accrued Benefits.
 

--------------------------------------------------------------------------------


 
(c) If Executive’s employment is terminated by Executive for good reason
pursuant to Section 16 or by the Company other than for cause under Section 15,
the Company will pay or provide the Executive with (i) any Accrued Benefits,
(ii) subject to Executive’s compliance with the obligations herein, (A) a one
time payment equal to the sum of (x) two (2) times his Base Salary and (y) two
(2) times the Average Bonus Amount (as hereinafter defined); and (B) coverage
under the employee benefit plans described in Section 3 until the earlier of the
second (2nd) anniversary of such termination or Executive’s eligibility to
receive similar benefits from a new employer; and (iii) all stock options and
other awards granted hereunder (other than options and awards that vest upon the
achievement of performance objectives) shall automatically vest and shall remain
exercisable for a period of one (1) year after such termination. For the
purposes hereof, the “Average Bonus Amount” means, in the case of a termination
of Executive’s employment, an amount equal to the average of the annual bonus
amounts received by Executive under this Agreement for the two (2) years prior
to such termination. If the terms of any such employee benefit plans do not
permit such coverage after termination of employment, the Company shall
reimburse Executive in full for the cost reasonably incurred by Executive in
obtaining similar coverage. Any amount due to Executive under clause (i) and
(ii)(A) of this Section shall be payable as follows: fifty percent (50%) of such
amount shall be payable in a lump sum within thirty (30) days of termination of
employment, and the balance shall be payable in twenty four (24) equal monthly
installments over the period of twenty four (24) months following such
termination; provided, however, that if such amounts due to Executive become
payable under this Section as a result of a termination of Executive’s
employment occurring at any time before the first (1st) anniversary of the date
of any Change of Control, such amounts shall be paid in a single lump sum
payment within thirty (30) days of termination of employment, except as provided
in Section 19 hereof. Amounts payable to Executive under this Section 16(c), if
any, are hereinafter referred to as the “Parachute Amount.”


(d) Except as expressly set forth herein, any amount payable to Executive upon
termination of his employment hereunder shall be paid promptly, and in any event
within thirty (30) days, after the Termination Date.


19. Change of Control.


(a) For the purposes of this Section 19:


(i) The "Act" is the Securities Exchange Act of 1934, as amended.


(ii) A "person" includes a "group" within the meaning of Section 13(d)(3) of the
Act.


(iii) "Control" is used herein as defined in Rule 12b-2 under the Act.


(iv) "Beneficially owns" and "acquisition" are used herein as defined in Rules
13d-3 and 13d-5, respectively, under the Act.


(v) "Non-Affiliated Person" means any person, other than Executive, an employee
stock ownership trust of the Company (or any trustee thereof for the benefit of
such trust), or any person controlled by Executive, the Company or such a trust.
 

--------------------------------------------------------------------------------


 
(vi) "Voting Securities" includes Common Stock and any other securities of the
Company that ordinarily entitle the holders thereof to vote, together with the
holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock; provided, however, that
securities of the Company as to which the consent of the holders thereof is
required by applicable law or the terms of such securities only with respect to
certain specified transactions or other matters, or the holders of which are
entitled to vote only upon the occurrence of certain specified events (such as
default in the payment of a mandatory dividend on preferred stock or a scheduled
installment of principal or interest of any debt security), shall not be Voting
Securities.


(vii) "Right" means any option, warrant or other right to acquire any Voting
Security (other than such a right of conversion or exchange included in a Voting
Security).


(viii) The "Code" is the Internal Revenue Code of 1986, as amended.


(ix) "Base amount," "present value" and "parachute payment" are used herein as
defined in Section 280G of the Code.


(b) A "Change of Control" occurs when:


(i) a Non-Affiliated Person acquires control of the Company; or


(ii) upon an acquisition of Voting Securities or Rights by a Non-Affiliated
Person or any change in the number or voting power of outstanding Voting
Securities, such Non-Affiliated Person beneficially owns Voting Securities or
Rights entitling such person to cast a number of votes (determined in accordance
with Section 19(g)) equal to or greater than twenty five percent (25%) of the
sum of (A) the number of votes that may be cast by all other holders of
outstanding Voting Securities and (B) the number of votes that may be cast by
such Non-Affiliated Person (determined in accordance with Section 19(g)).


(c) It is intended that the present value of any payments or benefits to
Executive, whether hereunder or otherwise, that are includible in the
computation of the Parachute Amount shall not exceed 2.99 times the Executive's
base amount. Accordingly, if Executive receives any payment or benefit from the
Company prior to payment of the Parachute Amount which, when added to the
Parachute Amount, would subject any of the payments or benefits to Executive to
the excise tax imposed by Section 4999 of the Code, the Parachute Amount shall
be reduced by the least amount necessary to avoid such tax. The Company shall
have no obligation hereunder to make any payment or provide any benefit to
Executive after the payment of the Parachute Amount which would subject any of
such payments or benefits to the excise tax imposed by Section 4999 of the Code.
 

--------------------------------------------------------------------------------


 
(d) Any other provision hereof notwithstanding, Executive may, prior to his
receipt of the Parachute Amount pursuant to Section 18(c), waive the payment
thereof, or, after his receipt of the Parachute Amount thereunder, treat some or
all of such amount as a loan from the Company which Executive shall repay to the
Company within one hundred eighty (180) days after the receipt thereof, together
with interest thereon at the rate provided in Section 7872 of the Code, in
either case, by giving the Company notice to such effect.


(e) Any determination of the Executive's base amount, the Parachute Amount, any
liability for excise tax under Section 4999 of the Code or other matter required
to be made pursuant to this Section 19, shall be made by the Company's
regularly-engaged independent certified public accountants, whose determination
shall be conclusive and binding upon the Company and Executive; provided that
such accountants shall give to Executive, on or before the date on which payment
of the Parachute Amount or any later payment or benefit would be made, a notice
setting forth in reasonable detail such determination and the basis therefor,
and stating expressly that Executive is entitled to rely thereon.


(f) The number of votes that may be cast by holders of Voting Securities or
Rights upon the issuance or grant thereof shall be deemed to be the largest
number of votes that may be cast by the holders of such securities or the
holders of any other Voting Securities into which such Voting Securities or
Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.


20. Other Termination Provisions. The Company shall defend, indemnify and hold
Executive harmless from any and all liabilities, obligations, claims or expenses
which arise in connection with or as a result of Executive's service as an
officer or director of the Company to the greatest extent now provided in the
Company's Certificate of Incorporation and Bylaws and as otherwise allowed by
law. During the Term and for a period of at least ten (10) years thereafter, or
for a seven (7) year period commencing on the date of the termination of
Executive’s employment hereunder, Executive shall be entitled to the same
directors and officers' liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers.


21. Limitation of Authority. Except as expressly provided herein, no provision
hereof shall be deemed to authorize or empower either party hereto to act on
behalf of, obligate or bind the other party hereto.
 

--------------------------------------------------------------------------------


 
22. IRC 409A. This Agreement is intended to satisfy the requirements of Section
409A(a)(2), (3) and (4) of the Code, including current and future guidance and
regulations interpreting such provisions. To the extent that any provision of
this Agreement fails to satisfy those requirements, the provision shall
automatically be modified in a manner that, in the good-faith opinion of the
Company, brings the provisions into compliance with those requirements while
preserving as closely as possible the original intent of the provision.
Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits shall be paid to Executive during the six (6) month period
following Executive's separation from service to the extent that the Company and
Executive mutually determine in good faith that paying such amounts at the time
or times indicated in this Agreement would cause Executive to incur an
additional tax under Section 409A of the Code, in which case such amounts shall
be paid at the time or times indicated in this Section. If the payment of any
such amounts are delayed as a result of the previous sentence, then on the first
day following the end of such six (6) month period, the Company will pay
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to Executive during such six (6) month period.


23. Notices. All notices which are required by or may be given pursuant to the
terms of this Agreement must be in writing and must be delivered personally;
sent by certified mail, return receipt requested, postage prepaid; sent by
facsimile (with written confirmation of transmission), provided that notice is
also sent via first class mail, postage prepaid; or sent for next business day
delivery by a nationally recognized overnight delivery service as follows:


If to the Company at:


___________________________
___________________________
Attn: ______________________
Fax: _______________________


with copies to:


Stubbs Alderton & Markiles LLP
15260 Ventura Blvd., 20th Floor
Sherman Oaks, California 91403
Attn: Scott Galer, Esq.
Fax: (818) 444-6313


If to Executive at:


5700 La Gorce Drive
Miami Beach, Florida 33140


Any of the addresses and other contact information set forth above may be
changed from time to time by written notice (delivered in accordance with this
Section) from the party requesting the change.
 

--------------------------------------------------------------------------------


 
Such notices and other communications will be treated for all purposes of this
Agreement as being effective immediately if delivered personally or by facsimile
(with written confirmation of transmission) during normal business hours, or
five (5) days after mailing by certified mail, return receipt requested, first
class postage prepaid, or one business day after deposit for next business day
delivery by a nationally recognized overnight delivery service.
 
24. Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.


25. Waiver. No course of dealing or omission or delay on the part of either
party hereto in asserting or exercising any right hereunder shall constitute or
operate as a waiver of any such right. No waiver of any provision hereof shall
be effective, unless in writing and signed by or on behalf of the party to be
charged therewith. No waiver shall be deemed a continuing waiver or waiver in
respect of any other or subsequent breach or default, unless expressly so stated
in writing.


26. Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York without regard to
principles of choice of law or conflict of laws.


27. Arbitration. Any dispute or controversy arising out of or related to this
Agreement or any breach hereof shall be settled by binding arbitration by the
American Arbitration Association (or any organization successor thereto) in New
York, New York in accordance with its Employment Arbitration Rules then
prevailing. Judgment and the award rendered by the arbitration panel may be
entered in any court or tribunal of competent jurisdiction. This provision
encompasses all disputes relating to Executive’s employment, this Agreement, the
termination of Executive’s employment, and the amounts paid to the Executive
upon termination, regardless of whether such dispute arises during or after the
Executive’s employment. In any arbitration proceeding conducted pursuant to this
Section 27, both parties shall have the right to discovery, to call witnesses
and to cross-examine the other party’s witnesses (through legal counsel, expert
witnesses, or both). All decisions of the arbitration panel shall be final,
conclusive and binding upon the parties, and not subject to judicial review. The
arbitration panel shall have no power to change any of the provisions hereof in
any respect or make an award of reformation, and the jurisdiction of the
arbitrators is expressly limited accordingly. All statutes of limitations that
would otherwise be applicable shall apply to any arbitration proceeding
hereunder. Any arbitration shall be conducted by an arbitration plan consisting
of one or more arbitrators jointly selected by the parties hereto; provided,
however, that if the parties are unable to agree on an arbitrator or
arbitrators, the arbitrator or arbitrators shall be selected in accordance with
the aforementioned Employment Arbitration Rules then prevailing. Each of the
parties hereto shall pay the fees and expenses of its counsel, accountants and
other experts incident to any such arbitration. The fees and expenses of the
arbitrator shall be paid fifty percent (50%) by the Company and fifty percent
(50%) by Executive. Any notice or other process relating to any such arbitration
may be effected in the manner provided by Section 23.
 

--------------------------------------------------------------------------------


 
28. Remedies. In the event of any actual or prospective breach or default by
either party hereto, the other party shall be entitled to seek equitable relief,
including remedies in the nature of rescission, injunction and specific
performance. All remedies hereunder are cumulative and not exclusive, and
nothing herein shall be deemed to prohibit or limit either party hereto from
pursuing any other remedy or relief available at law or in equity for such
actual or prospective breach or default, including the recovery of damages.


29. Severability. The provisions hereof are severable and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
in any respect by a court of competent jurisdiction, the remaining provisions
hereof shall not be affected, but shall, subject to the discretion of such
court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.


30. Counterparts. This Agreement may be executed in counterparts, including,
without limitation, by facsimile, each of which shall be deemed an original and
which together shall constitute one and the same agreement.


31. Assignment. This Agreement, and each right, interest and obligation
hereunder, may not be assigned by either party hereto without the prior written
consent of the other party hereto, and any purported assignment without such
consent shall be void and without effect, except that this Agreement shall be
assigned to, and assumed by, any person with or into which the Company merges or
consolidates, or which acquires all or substantially all of its assets, or which
otherwise succeeds to and continues the Company’s business substantially as an
entirety. Except as otherwise expressly provided herein or required by law,
Executive shall not have any power of anticipation, assignment or alienation of
any payments required to be made to him hereunder, and no other person may
acquire any right or interest in any thereof by reason of any purported sale,
assignment or other disposition thereof, whether voluntary or involuntary, any
claim in a bankruptcy or other insolvency proceeding against Executive, or any
other ruling, judgment, order, writ or decree.


32. Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes, as may be required to be
withheld pursuant to any applicable law or regulation, and all other applicable
withholdings.


33. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person not a party hereto.


34. Titles and Captions. The titles and captions of the Articles and Sections of
this Agreement are for convenience of reference only and do not in any way
define or interpret the intent of the parties hereto or modify or otherwise
affect any of the provisions hereof.
 

--------------------------------------------------------------------------------


 
35. Grammatical Conventions. Whenever the context so requires, each pronoun or
verb used herein shall be construed in the singular or the plural sense and each
capitalized term defined herein and each pronoun used herein shall be construed
in the masculine, feminine or neuter sense.


36. References. The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any Article, Section or other part hereof.


37. No Presumptions. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.


38. Certain Definitions. As used herein:


(a) “Person” includes, without limitation, a natural person, corporation, joint
stock company, limited liability company, partnership, joint venture,
association, trust, government or governmental authority, agency or
instrumentality, or any group of the foregoing acting in concert.


(b) A “Proceeding” is any suit, action, arbitration, audit, investigation or
other proceeding before or by any court, magistrate, arbitration panel or other
tribunal, or any governmental agency, authority or instrumentality of competent
jurisdiction.


39. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous agreement, commitment or arrangement relating thereto,
written or oral, if any, which shall terminate immediately upon the commencement
of the Term, except that each party thereto shall (a) remain required to perform
any act and to satisfy any obligation or condition that such party is required
to perform or satisfy thereunder with respect to any event occurring or
circumstance existing prior to the commencement of the Term hereof (including,
without limitation, the payment or delivery to Executive of any compensation,
reimbursable expense or employee benefit or perquisite to which he may be
entitled, but which has not yet been paid to him, on account of his employment
under any such prior arrangement) that has not been so performed or satisfied,
and (b) retain his or its right under any such prior assignment to assert or to
allege any claim or cause of action relating to or based upon, or otherwise to
enforce, any provision thereof with respect to any event occurring or
circumstance existing during the term thereof.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.


NEW MOTION, INC.
 
By:
 
Name:
Title:
   
Burton Katz

 

--------------------------------------------------------------------------------


 